NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-50028

                Plaintiff-Appellee,             D.C. No. 3:12-cr-00509-CAB-1

 v.
                                                MEMORANDUM*
ANABEL OCEGUEDA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Anabel Ocegueda appeals from the district court’s order denying her motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      Ocegueda contends that she is eligible for a sentence reduction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). Contrary to

Ocegueda’s contention, the district court properly calculated her amended

Guidelines range without considering the departures for fast-track and

overrepresentation of criminal history that the court granted at Ocegueda’s original

sentencing. See United States v. Ornelas, 825 F.3d 548, 554-55 (9th Cir. 2016).

Because Ocegueda received a 168-month sentence, which is below the minimum

of her amended Guidelines range, the district court properly denied her motion for

a sentence reduction. See U.S.S.G. § 1B1.10(b)(2)(A) (“[T]he court shall not

reduce the defendant’s term of imprisonment under 18 U.S.C. § 3582(c)(2) and this

policy statement to a term that is less than the minimum of the amended guideline

range.”). Contrary to Ocegueda’s contention, United States v. D.M., 869 F.3d

1133 (9th Cir. 2017), does not compel a contrary result.

      AFFIRMED.




                                         2                                   19-50028